1 U.S. 424 (1789)
1 Dall. 424
The Lessee of THOMPSON et ux.
versus
WHITE.
Supreme Court of United States.

*425 The preceding facts were proved by John Saltar and Elizabeth, his wife; together with the confession of the Defendant.
*426 The CHIEF JUSTICE having stated the case, and the objections to the verdict, proceeded to deliver the opinion of the Court in the following manner:
M'KEAN, Chief Justice.
The Court have heard the reasoning in support of the motion, and the arguments against it; and, upon a perusal and full consideration of the cases cited on both sides, our opinion is unanimously formed in favor of the Plaintiff.
In support of the first ground assigned for a new trial, it has been urged, that the parol proof contradicted the deed given by the witnesses themselves; that in Pennsylvania lands must pass by deed, will, or some writing signed by the parties, or by the act and operation of law; that a declaration of uses must be by deed; that no parol evidence should be admitted respecting an agreement, or deed, which may add to, diminish, vary, or contradict the agreement, or deed, but only to explain it; and that John Saltar and his wife were estopped from saying anything against their own deed. In corroboration of these positions, the following books have been cited: Cowp. 47. 260. 2 Black. Rep. 1250. 335. 327. 2 Atk. 383. 3 Atk. 388. 2 Wils. 506. 3 Wils. 275. Bac. Man. 90. Regula. 23. 1 Black. Com. 78. 79. 2 Black. Com. 13. 3 Bl. Com. 439. Bull. N.P. 357. 5 Bac. Abr. 362. Brown. Chan. Cases. 92. 94. 2 Bac. Abr. 309. 1 Wils. 111. Fitzgib. 213. 1 Bac. Abr. 75. 1 State Laws. 462. 3.
Since the statute of frauds and perjuries in England, and the act of Assembly for preventing frauds and perjuries in Pennsylvania, it has, indeed, been a general rule, that no estate or interest in lands shall pass but by deed, or some instrument in writing, signed by the parties; and that no parol proof shall be admitted to contract, add to, diminish, or vary from a deed or writing. But, it is certain, that there are several exceptions to this rule, and many cases may be found in which parol proof has been admitted, notwithstanding writings have been signed between the parties. For instance; where a declaration is made before a deed is executed, shewing the design with which it was executed, the decisions in the Court of Chancery have been grounded upon parol proof; and in the case of Harvey v. Harvey 2 Chan. Cases 180. three successive Chancellors decreed, on the parol proof of a single witness, against a deed of settlement. See Fitzg. 213. 214.
In cases of fraud, and of trusts, though no trust was declared in writing, exceptions have likewise taken place: 1 Vern. 296. Thynn v. Thynn. As, where an absolute deed was given, but intended to *427 be in trust, on parol proof of the party's intention, the trust was decreed. 2 Vern. 288. Hampron vs. Spencer; et e contra. And the same decision was pronounced, in the case of an agreement, or trust, being confessed by an answer, although such trust had only been declared by parol. Ibid. 294. Bellasis v. Compton. Prec. in Chan. 208. Croyston v. Banes. So, where a party is drawn in, by assurances and promises, to execute a deed, to enter into a marriage, or to do any other act, and it is stipulated that the treaty or agreement should be reduced into writing; although this should not be done, the Court, if the agreement is executed in part, will give relief. A man treating for the loan of money on a mortgage, it was agreed that an absolute deed should be given by the mortgagor, and a deed of defeazance executed by the mortgagee; the absolute need being given, the mortgagee refused to execute the defeazance, but the Court of Chancery interposed to inforce justice agreeably to the agreement of the parties. Prec in Chan. 103. 4. Skinn. 143. 9 Mod. 88. In another instance, where an absolute conveyance is made for a certain sum of money, and the person to whom it is made receives interest for the money, the receipt of the interest will be admitted to explain the nature of the conveyance. Prec. in Chau. 526. 1 Wils. 620. S.C. 2 Freem. 268. 285.
There are other authorities which bear a strict analogy to the case before us. A copyholder, intending to give the greatest part of his estate to his godson, and the residue to his wife, was persuaded by the latter to nominate her to the whole, declaring that the would give the godson the part designed for him: After her husband's death she refused to perform this promise, and pleaded the statute of frauds and perjuries, but the decree was against her. Again; A father being about to make a will to provide for his younger children, is prevented by his son and heir apparent's promising that he would make the provision for his brothers and sisters: The son and heir afterwards refused to fulfil this engagement; but, on an application to the Chancellor, the decree was also against him. So, where the issue in tail persuades the tenant in tail not to suffer a recovery in order to provide for younger children, upon an assurance that the tenant in tail would provide for them himself, which he afterwards refuses, equity will compel him to do it. Prec. in Chin. 3. Devinish v. Baines. 2 Freem. 34. Chamberlaine v. Chamberlaine.
A voluntary settlement is made by A. to B. who, afterwards, without any consideration agrees to deliver it up: This agreement shall bind in equity; for a voluntary settlement may be surrendered voluntarily. Prec. in Chan. 69. Wentworth v. Deverginy.
The Statute and Act of Assembly were made to prevent frauds, as well as perjuries; they should be construed liberally, and beneficially expounded for the suppression of cheats and wrongs. Thus, where there has been a fraud in gaining a conveyance from another, the grantee may be considered as a mere trustee. Barnard in Can. 388. Lloyd v. Spillet.
*428 In the case now under consideration, Mrs. Dorothy Saltar was seized in fee of the premises stated in the ejectment; and had she made no conveyance, her sister, Mary Thompson, would have been her heir at law; but her husband, whom she loved, wished to enjoy the estate during his life, and she designed that her sister, and her sister's children should have the estate uncontrouled by her husband, With this view the deeds were executed; and, if the solemn promise and agreement of Lawrence Saltar is not to be enforced, his heir at law will have the estate, contrary to the intention of all parties.
The question then is, whether the engagement of Saltar, not being in writing, although it concerns lands of inheritance, is void by the act of Assembly for preventing frauds and perjuries?
We are of opinion, that it is not; and that the parol evidence was proper to be admitted upon the trial of the cause. Here was a breach of trust in Lawrence Saltar, a fraud in law, which is not within the act. This is the reason of our judgment; a reason warranted by a due construction of the act, and an attentive consideration of its frame and design; which was, not only to guard against perjuries, but, also, as I have already observed, against frauds. It is to be remembered, that there is no purchasor, bona fide, for a valuable consideration, without notice, in the present case; the defendant claims under the heir at law of Lawrence Saltar; he ought, therefore, to perform what Lawrence should have performed; and equity will consider that as done, which ought to have been done; Grounds, &c. of Law and Equity, 75. Every man's contract (whereever it is possible) should, indeed, be performed as it was intended.
The numerous cases cited, as well as some determined in this Court, both before and since the Revolution (several of which are in point) all turn upon the same principle, and are uniformly in favour of the Plaintiff: And so many uniform, solemn decisions, ought to be always of great weight and consideration, that the law may be certain. I am glad, indeed, that the present motion has been made, because it has afforded an opportunity of full deliberation on the subject, and of fettling it upon a satisfactory and permanent foundation.
With respect to the second objection, we are clearly of opinion, that the verdict was given agreeably to the weight of the evidence.
And, upon the whole, direct, that judgment be entered for the Plaintiff.